EXHIBIT 10.16

RETAIL OPPORTUNITY INVESTMENTS CORP.
2009 EQUITY INCENTIVE PLAN

FORM OF RESTRICTED STOCK AWARD AGREEMENT

          THIS AGREEMENT is made by and between Retail Opportunity Investments
Corp., a Delaware corporation (the “Company”) and ________________ (the
“Grantee”), dated as of the ___ day of _____, 20__.

          WHEREAS, the Company maintains the Retail Opportunity Investments
Corp. 2009 Equity Incentive Plan (the “Plan”) (capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto by the Plan);

          WHEREAS, the Grantee is an Eligible Person; and

          WHEREAS, in accordance with the Plan, the [Committee] [Board] has
determined that it is in the best interests of the Company and its stockholders
to grant Restricted Stock to the Grantee subject to the terms and conditions set
forth below.

          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

          1.          Grant of Restricted Stock.

          The Company hereby grants the Grantee [___] Shares of Restricted Stock
of the Company, subject to the following terms and conditions and subject to the
provisions of the Plan. The Plan is hereby incorporated herein by reference as
though set forth herein in its entirety. To the extent such terms or conditions
conflict with any provision of the Plan, the terms and conditions set forth
herein shall govern.

          2.          Restrictions and Conditions.

          The Restricted Stock awarded pursuant to this Agreement and the Plan
shall be subject to the following restrictions and conditions:

 

 

 

 

 

(i)          Subject to clauses (iii)[,][and](iv) [,] [and] [(v)] [and (vi)]
below, the period of restriction with respect to Shares granted hereunder (the
“Restriction Period”) shall begin on the date hereof and lapse[, if and as
[employment] [service] continues] on the following schedule:


 

 

 

Date Restriction Lapses

 

Number of Shares

______ , 20__

 

[     ]

______ , 20__

 

[     ]

______ , 20__

 

[     ]


 

 

 

 

 

For purposes of the Plan and this Agreement, Shares with respect to which the
Restriction Period has lapsed shall be vested. Notwithstanding the foregoing,
the Restriction Period with respect to such Shares shall only lapse as to whole
Shares. Subject to the provisions


--------------------------------------------------------------------------------




 

 

 

 

 

of the Plan and this Agreement, during the Restriction Period, the Grantee shall
not be permitted voluntarily or involuntarily to sell, transfer, pledge,
hypothecate, alienate, encumber or assign the Shares of Restricted Stock awarded
under the Plan (or have such Shares attached or garnished).

 

 

 

 

 

(ii)          Except as provided in the foregoing clause (i), below in this
clause (ii) or in the Plan, the Grantee shall have, in respect of the Shares of
Restricted Stock, all of the rights of a stockholder of the Company, including
the right to vote the Shares and the right to receive any cash dividends. Shares
(not subject to restrictions) shall be delivered to the Grantee or his or her
designee promptly after, and only after, the Restriction Period shall lapse
without forfeiture in respect of such Shares of Restricted Stock.

 

 

 

 

 

(iii)          Subject to clause[s] (iv) [,] [and] [(v)] [and (vi)] below, upon
the Grantee’s Termination of Service by the Company or its Subsidiaries for
Cause or by the Grantee for any reason other than his or her death[, Retirement]
or Disability during the Restriction Period, then all Shares still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee.

 

 

 

 

 

(iv)          In the event the Grantee has a Termination of Service on account
of death[, Retirement] or Disability or on account of Termination of Service by
the Company for any reason other than for Cause during the Restriction Period,
the Restriction Period will immediately lapse on all Restricted Stock granted to
the Grantee.

 

 

 

 

 

[(v)          In the event the Grantee has a Termination of Service (other than
a Termination of Service by the Company for Cause) within [12 months] following
a Change of Control during the Restriction Period, the Restriction Period will
immediately lapse on all Restricted Stock granted to the Grantee.]

 

 

 

 

 

[(v)] [(vi)] Termination of Service as an employee shall not be treated as a
termination of employment for purposes of this Paragraph 2 if the Grantee
continues without interruption to serve thereafter as an officer or director of
the Company or in such other capacity as determined by the Committee (or if no
Committee is appointed, the Board), and the termination of such successor
service shall be treated as the applicable termination.

 

 

 

 

3.

Miscellaneous.

 

 

 

 

(a)

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW
WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

 

 

 

(b)

All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile


--------------------------------------------------------------------------------




 

 

 

 

 

transmission or mailed to the Grantee at the address appearing in the records of
the Company. Such addresses may be changed at any time by written notice to the
other party given in accordance with this paragraph 3(b).

 

 

 

 

[(c)

Without limiting the Grantee’s rights as may otherwise be applicable in the
event of a Change of Control, if the Company shall be consolidated or merged
with another corporation or other entity, the Grantee may be required to deposit
with the successor corporation the certificates for the stock or securities or
the other property that the Grantee is entitled to receive by reason of
ownership of Restricted Stock in a manner consistent with the Plan, and such
stock, securities or other property shall become subject to the restrictions and
requirements imposed under the Plan and this Agreement, and the certificates
therefor or other evidence shall bear a legend similar in form and substance to
the legend set forth in the Plan.

 

 

 

 

 

Any shares or other securities distributed to the grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by the Plan and this
Agreement, including depositing the certificates therefor with the Company
together with a stock power and bearing a legend as provided in the Plan.]

 

 

 

 

(d)

[(c)] The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company, respectively, may have under this Agreement, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

 

 

 

 

(e)

[(d)] The Company shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding it determines to be required by law.

 

 

 

 

(f)

[(e)] Nothing in this Agreement shall confer on the Grantee any right to
continue in the employ or other service of the Company or its Subsidiaries or
interfere in any way with the right of the Company or its Subsidiaries and its
stockholders to terminate the Grantee’s employment or other service at any time.

 

 

 

 

(g)

[(f)] This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the day and year first above written.

 

 

 

 

 

 

 

 

RETAIL OPPORTUNITY INVESTMENTS CORP.

 

 

 

 

By: 

 

 

 

 

 

Name: 

 

 

 

 

 

Title: 

 

 

 

 

 

 

 

 

 

 

[GRANTEE]


--------------------------------------------------------------------------------